Exhibit 10.50

 

Stock Purchase Agreement

 

This Stock Purchase Agreement (the “Agreement”), entered into effective the 28th
day of February 2018, is by, between, and among Ibearhouse, LLC and West C
Street, LLC (each, a “Buyer” and, together, the “Buyers”) and Desert Hawk Gold
Corp., a Nevada corporation (the “Seller”). The Buyers and Seller, together, arc
referred to as the “Parties.”

 

RECITALS:

 

WHEREAS, each Buyer is desirous to purchase from Seller and Seller is desirous
to sell to each Buyer two million two hundred and fifty thousand (2,250,000)
shares of the Seller’s Common Stock (the “Shares”) and the additional
consideration below in exchange for three hundred and twelve thousand five
hundred dollars ($312,500) to be received from each Buyer, and

 

WHEREAS, the 15% Convertible Promissory Note each dated November 30, 2009 issued
to each of the Buyers by the Seller, each attached hereto as Exhibit C (the
“2009 Notes”) has an outstanding amount of $446,250 and is convertible into
637,500 shares of the Seller’s Common Stock as of the date hereof.

 

NOW, THEREFORE, in consideration of the mutual terms and conditions hereof, the
Parties hereto agree as follows:

 

1. Sale of the Shares. Seller and Buyers agree that for and in consideration of
an aggregate of six hundred and twenty five thousand dollars ($625,000) which
will include three hundred and twelve thousand five hundred dollars ($312,500)
to be received from each Buyer and the additional consideration below, the
Seller sells to each Buyer two million two hundred and fifty thousand
(2,250,000) shares of the Seller’s Common Stock to be effective as of the
closing (the “Closing Date”) of the Assignment and Assumption Agreement dated
February 13, 2018, attached hereto as Exhibit A. Seller hereby irrevocable
authorizes the transfer agent for the Seller to transfer the Shares from the
Seller to the Buyers in book entry or certificate form, as instructed by each
Buyer. All cash consideration shall be paid by check or wire transfer of
immediately available funds. Simultaneously with the execution of this
Agreement, each Buyer must submit all cash consideration in the form of a check
drawn payable to the Seller, or a wire transfer into the Seller’s bank account
as set forth in Exhibit B hereto.

 

2. Waivers of Conversions Rights in Promissory Notes. As additional
consideration, in addition to the terms of this Agreement and as a condition for
closing, each Buyer agrees to waive its conversion rights under Sections 2, 4
and 8 of the 2009 Notes, so that all amounts outstanding under the 2009 Notes
are no longer convertible into shares of the Buyer’s Common Stock.

 

3. Waivers of Acceleration Upon Default. As additional consideration, in
addition to the terms of this Agreement and as a condition for closing, each
Buyer agrees to waive its rights to acceleration upon default under Section 7 of
the 2009 Notes until May 31, 2019.

 

4. Amendments to Promissory Notes. As additional consideration, in addition to
this Agreement and as a condition for closing, Buyer and the Seller will each be
required to execute and provide the Amendments to the 10% Secured Convertible
Promissory Note, the Amendments to the 10% Senior Secured Convertible Promissory
Note, and the Amendments to the 15% Convertible Promissory Note (the
“Amendments”), each attached hereto as Exhibit D.

 

 

 

  

5. Representations and Warranties of Buyers. Each Buyer hereby represents and
warrants to Seller as follows:

 

5.1 Restricted Securities. Each Buyer understands that the Shares have not been
registered pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities act, and that the Shares are thus “restricted
securities” as defined in Rule 144 promulgated by the Securities and Exchange
Commission (the “SEC”). Therefore, under current interpretations and applicable
rules, each Buyer will have to retain the Shares for a period of at least one
year from the date of this Agreement. Due to the fact that there is no current
market for the Shares and the Seller does not intend to create any market in the
foreseeable future, each Buyer hereby acknowledges that it is prepared to hold
the Shares for an indefinite period.

 

5.2 Accredited Investor. Each Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.

 

5.3 Investment Purpose. Each Buyer acknowledges that the Shares are being
purchased for its own account, for investment, and not with the present view
towards the distribution, assignment, or resale to others or fractionalization
in whole or in part. Each Buyer further acknowledges that no other person has or
will have a direct or indirect beneficial or pecuniary interest in the Shares.

 

5.4 Limitations on Resale; Restrictive Legend. Each Buyer acknowledges that it
will not sell, assign, hypothecate, or otherwise transfer any rights to, or any
interest in, the Shares except (i) pursuant to an effective registration
statement under the Securities Act, or (ii) in any other transaction which, in
the opinion of counsel acceptable to the relevant Buyer, is exempt from
registration under the Securities Act, or the rules and regulations of the SEC
thereunder. Each Buyer also acknowledges that, if a certificate is issued, an
appropriate legend will be placed upon the certificate representing the Shares
stating that the Shares have not been registered under the Securities Act and
setting forth or referring to the restrictions on transferability and sale of
the Shares.

 

5.5 Information. Each Buyer has been furnished (i) with all requested materials
relating to the business, finances, and operations of the Seller, (ii) with
information deemed material to making an informed investment decision; and (iii)
with additional requested information necessary to verify the accuracy of any
documents furnished to the Buyers by the Seller. Such person has been afforded
the opportunity to ask questions of the Seller and its management and to receive
answers concerning the terms and conditions of this transaction.

 

5.6 Knowledge and Experience in Business and Financial Matters. Each Buyer has
such knowledge and experience in business and financial matters that he is
capable of evaluating the risks of the prospective investment, and that his
financial capacity is of such proportion that the total cost of his commitment
in the Shares would not be material when compared with his total financial
capacity.

 

5.7 No Advertisements. Each Buyer is not entering into this Agreement as a
result of or subsequent to any advertisement, article, notice, or other
communication published in any newspaper, magazine, or similar media or
broadcast on television or radio, or presented at any seminar or meeting.

 

5.8 Relationship to Seller. Each Buyer has a significant preexisting personal or
business relationship with the Seller.

 

 2 

 

 

6. Representations and Warranties of Seller. The Seller hereby represents and
warrants to each Buyer as follows:

 

6.1 Ownership of Shares. The Shares are duly authorized and are validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Seller and will
not impose personal liability upon the holder thereof.

 

6.2 Power and Authority. The Seller has full power and authority to issue the
Shares in accordance with the terms hereof.

 

6.3 Compliance with Law. The Seller has operated and conducted its business in
all material respects in accordance with all applicable laws and other
requirements of all courts and other governmental authorities having
jurisdiction over the Seller or its assets, properties and operations. The
Seller has not received notice of any violation of any such law or other
requirement, and the Seller is not in default with respect to any order, writ,
judgment, award, injunction or decree of any governmental authority applicable
to it or any of its assets, properties or operations.

 

7. Indemnification by Seller. Seller shall protect, defend, indemnify, and hold
each Buyer harmless from and against any loss, expense, penalty, damage, claim,
or action asserted against or suffered or incurred by each Buyer that directly
or indirectly arises or results from or relates to:

 

(a) any inaccuracy or breach of any of the representations or warranties of
Seller contained in this Agreement; or

 

(b) any breach of any of the covenants or agreements made by Seller contained in
this Agreement;

 

(c) any actions or causes of action against Seller accruing prior to the Closing
Date.

 

8. Indemnification by Buyer. Each Buyer shall severally protect, defend,
indemnify, and hold Seller harmless from and against any loss, expense, penalty,
damage, claim, or action asserted against or suffered or incurred by Seller that
directly or indirectly arises or results from or relates to:

 

(a) any inaccuracy or breach of any of the representations or warranties of each
Buyer contained in this Agreement; or

 

(b) any breach of any of the covenants or agreements made by each Buyer
contained in this Agreement.

 

9. Miscellaneous.

 

9.1 Default. Should any party to this Agreement default in any of the covenants,
conditions, or promises contained herein, the defaulting party shall pay all
costs and expenses, including a reasonable attorney’s fee, which may arise or
accrue from enforcing this Agreement, or in pursuing any remedy provided
hereunder.

 

9.2 Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all negotiations, representations, prior discussions, letters of
intent, and preliminary agreements between the parties hereto relating to the
subject matter of this Agreement.

 

 3 

 

  

9.3 Interpretation of Agreement. This Agreement shall be interpreted and
construed as if equally drafted by all Parties hereto.

 

9.4 Survival of Covenants, Etc. All covenants, representations, and warranties
made herein to any party, or in any statement or document delivered to any party
hereto, shall survive the making of this Agreement and shall remain in full
force for a period of two years from the date of this Agreement.

 

9.5 Further Action. The Parties hereto agree to execute and deliver such
additional documents and to take such other and further action as may be
required to carry out fully the transactions contemplated herein.

 

9.6 Full Knowledge. By their signatures, the Parties acknowledge that they have
carefully read and fully understand the terms and conditions of this Agreement,
that each party has had the benefit of counsel, or has been advised to obtain
counsel, and that each party has freely agreed to be bound by the terms and
conditions of this Agreement.

 

9.7 Headings. The descriptive headings of the various sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

9.8 Counterparts. This Agreement may be executed in two or more partially or
fully executed counterparts, each of which shall be deemed an original and shall
bind the signatory, but all of which together shall constitute but one and the
same instrument.

 

9.9 Governing Law; Venue. This Agreement and the rights and duties of the
Parties hereto shall be construed and determined in accordance with the laws of
the State of Utah, and any and all actions to enforce the provisions of this
Agreement, shall be brought in a court of competent jurisdiction in the State of
Utah and in no other place.

 

9.10 Prevailing Party. In any legal action or other proceeding (including any
arbitration proceeding) brought to enforce or interpret the terms of this
Agreement, the prevailing party or parties shall be entitled to reasonable
attorney’s fees and other costs and expenses incurred in that proceeding and in
any subsequent appeals, in addition to any other relief to which it is entitled.

 

9.11 Representation. The Parties hereto each acknowledge that Vance, Higley &
Associates, P.C. has prepared this Agreement as counsel for the Seller, and that
Vance, Higley & Associates, P.C. has not represented any of the Buyers in
connection with this Agreement. The Parties further acknowledge and agree that
they have had full and fair opportunity to consult their own legal and tax
counsel regarding the terms of this Agreement and the transactions contemplated
by this Agreement and that neither the Seller nor any agent of the Seller has
provided legal or tax advice regarding this Agreement or the transactions
contemplated hereby. 

 

9.12 Amendments and Waivers. The provisions of this Agreement may be amended
only by the written agreement of all of the parties to this Agreement. Any
waiver, consent or approval of any kind or character on the part of any party of
any provisions or conditions of this Agreement must be made in writing and shall
be effective only to the extent specifically set forth in such writing.

 

SIGNATURE PAGE FOLLOWS

 

 4 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement the day and
year first above written. 

 

SELLER: DESERT HAWK GOLD CORP.       /s/ Richard Havenstrite   By: Richard
Havenstrite   Its: President     BUYERS: IBEARHOUSE, LLC       /s/ Kelley Price
  By: Kelley Price   Its: Manager       WEST C STREET, LLC       /s/ Richard
Meadows   By: Richard Meadows   Its: Manager

 

 5 

 

 

EXHIBIT A

 

Assignment and Assumption Agreement dated February 13, 2018

 

[To be attached]

 

 6 

 

 

EXHIBIT B

 

Seller’s Account Information

 

[To be attached]

 

 7 

 

  

EXHIBIT C

 

15% Convertible Promissory Note Issued to Ibearhouse, LLC and West C Street, LLC

Each Dated November 30, 2009

 

[To be attached]

 



 8 

 

 

EXHIBIT D

 

Amendments to the 10% Secured Convertible Promissory Notes
Each Issued to Ibearhouse, LLC and West C Street, LLC

 

Amendments to the 10% Senior Secured Convertible Promissory Note
Each Issued to lbearhouse, LLC and West C Street, LLC

 

Amendments to the 15% Convertible Promissory Note
Each Issued lo Ibearhouse, LLC and West C Street, LLC

 

[To be attached]

 



 9 

 



 

